Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a grinding tool with a complementary profile to the roller (claims 10/13), line contact with the final roller and the tool (claim 11) or at least a two point contact (claim 14)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
To further explain, claim 1 defines a roller with a profile that does not have a constant curvature, claim 9 defines an assembly of the roller of claim 1 (an already formed roller) and a grinding tool, then claim 10/13 states that the grinding tool is complementary to the ground profile, however the grinding tool as illustrated and disclosed has a truncated cone shape and is illustrated with a flat surface, this is not complementary to the non-constant curve that is said to be part of the roller.  Claim 11 calls for a line-shaped contact region and claim 14 calls for at least a two point contact, but a curve and a flat surface don’t contact along a line or two points but rather define single point contact.  See note following the rejection of claims 9-14 under 35 USC 112.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6, 14, 15 and 19 are objected to because of the following informalities:  
Claim 6, “0.9xR” is functioning both as a location and dimensional constraint but the claim lacks the origin point, pitch is defined as rise over run but the axis aren’t set forth and the range at the end of the claim doesn’t need to be restated.  The claim should read - - wherein at 0.9xR from an axis of rotation of the roller the profile has an angle β with respect to the radial direction that is in the range of 0.15°≤ β ≤2.0°, wherein R is the roller radius.- -
Claim 7, the range in parenthesis is redundant and not necessary, the redundant information should be removed, see suggestion for claim 7 in the rejection under 35 USC 112 below.
Claims 14 and 15, line 1, “An” should be - -The- -.
Claim 16, “griding” should be - -grinding- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is first noted that this rejection is based on the assumption that claim 9 is an assembly of the tool and the final product roller, see rejection of claims 9-14 under 35 USC 112(b) below.  Based on this assumption there is no indication that Applicant had possession of a grinding tool with a complementary profile to the formed or curved roller [clm 10/13], a finished roller and grinder tool that have a line contact region [clm 11] or at least two point contact [clm 14].  Specifically the grinder tool is disclosed as having a truncated cone shape and illustrated with a flat surface in contact with a roller blank, not the final roller. The blank is then shaped to round the end with the grinder tool but the grinder tool does not have line contact, two point contact, or a complementary shape with the final product.  Therefore it cannot be said that Applicant had possession of a grinder tool that also has a curved profile that is complementary, line contact or at least two point contact with the final roller product.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably unground edge" which renders the claim indefinite because it is unclear whether this is meant to be a positive recitation or an optional recitation of the claim.  The use of “preferably unground” appears to be an option that the edge can be unground, but the use of “preferably” would not limit the claim to this specifically.  Does the edge have to be unground or is this an option?  In addition this recitation is defining the shape using a product-by-process recitation, see rejection of claim 2 below.  
Regarding claim 7, the phrase “with 0.88xR a profile height Y” is unclear.  First “with 0.88xR” is unclear as it is not understood what has this, it is believed that Applicant means “at 0.88xR” like claim 6.  The claim also does not define R or the profile height Y and thus the claim is unclear.  Claim 7 depends from claim 1 not claim 6 so R needs to be defined and the phrase “profile height Y” is defining the name of a variable “profile height” as Y but “profile height” has also not been defined.  To resolve this issue and fix the objection above the claim can read - -wherein at 0.88xR from an axis of rotation a profile height Y is in the range of 0.00007xR≤ Y ≤0.0020xR, wherein R is the roller radius and the profile height Y is a distance from the profile to a reference value toward the axis of rotation.- -  This suggestion is based on the specification, paragraph 0012, however this paragraph causes further confusion as to what the profile height actually is or what the reference value is.  Based on the disclosure in figure 5 the X-axis is the radial direction and the Y-axis is the axis of rotation, however the variably Y is between the axis and the reference point, this is larger than Z which is also said to be a profile height maximum but this is measured from the profile point to the dashed line for Y which is clearly smaller than Y.  This then leads to confusion as to what is actually the “reference value” that is used to define profile height Y.  From the disclosure it is not clear what this relationship is actually attempting to define thus the metes and bounds can’t be explicitly determined and a patentability determination cannot be made at this time.  Is Y actually a plane drawn between the axis and the point 0.88xR and the actual dimension Z which is between the plane at Y and point?
Regarding claims 9-14 the intended scope of this group of claims is unclear.  While the claims appear clear on their face there is a conflict or inconsistency between the claimed subject matter and the specification which renders the scope of the claim uncertain, see MPEP 2173.03.  Specifically the disclosure primary consists of two items, the product (the roller) and making the roller using a grinding tool.  Claim 9 is defining “an assembly” of the tool and the roller as presented in final product form in claim 1 and then includes recitations regarding how the tool and roller contact and how the tool and roller move to form the ground profile.  While the movement (lines 4-7) appears as functional recitations within the assembly dependent claims 10 and 13, then call for the grinding tool to have a profile complementary to the profile to be formed on the roller, however the roller is curved and the grinding tool is shown as flat and described in the specification as a truncated cone, these shapes are not complementary.  Claim 11 also calls for a line-shaped contact region between the grinding tool and the roller and claim 14 for at least a two point contact, how is this possible if the roller is already formed with a curve?  A curve and a flat region define single point contact, not line contact.  Claim 12 then includes additional steps or functions that the grinding tool undergoes during shaping of the roller, but again the roller is already shaped in claim 9.  These inconsistencies with the disclosure cause the otherwise definite claims to take on an unreasonable degree of uncertainty.  What is the actual scope of claim 9, is it an assembly of the grinder with the roller in its final state?  If so the shapes are not complementary and do not include line contact since.  Is the intended scope meant to be a method which would make the otherwise functional recitations positive steps?  If so the roller would not be the roller of claim 1 but rather a blank as addressed in paragraph 0028 of the disclosure.  Or is the intent for the claim to be an intermediate configuration of the roller combined with the grinder prior to any formation of the curvature which would mean that a grinder and a blank have been provided and then how the parts move would be functional recitations?
Regarding claim 9, the metes and bounds of the claim are unclear, specifically with regards to the last two clauses.  The claim first states the tool and roller “are rotatable relative to each other” and then using an and/or recitation states that they “are movable with respect to each other”.  However it is unclear how these clauses are different and what they are intended to include or exclude, specifically if applied using “and”.  If two things are rotatable relative to each other than the move relative to each other so by default if the first option is present the second must also be present and thus it is unclear how the second clause is defining anything different from first.  What type of movement is “movable” meant to include?  Is the intent for this clause to exclude rotation?
Regarding claim 11, the term “line-shaped contact region” is not understood.  Lines are generally not limited to any particular shape and can included curves thus it is not understood what “line-shaped” would require.  Is Applicant attempting to use “-shape” as a geometric reference where a line is construed to being straight?  If so this would cause the same issues explained in the rejection of 9-12 above where claim 9 would be inclusive of the final product but claim 11 is defining an intermediate configuration where the blank has yet to be formed.
Regarding claim 12, it is further unclear how “directions of rotation” are “chosen such that in the contact region a counter-movement is carried out”.  What has the counter movement?  If the directions are chosen, the roller rotates this way and/or the tool rotates this way how is a counter-movement carried out?  The roller is a solid body and will move in the direction rotated and the grinder tool is a solid body and would rotate in the direction it is rotated in, where is there a counter-movement?  A counter movement would be a direction that is opposite, how can this happen?  Is Applicant attempting to state that if one of the roller or grinder rotates it causes a counter rotation in the other?  If so then the use of and/or needs to be excluded from the claim because it currently reads as if both can be rotated but yet still cause a counter movement.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 14, it is further unclear what the frame of reference for “further inward” and “further outward” are.  To be further inward or outward there must be some datum point for comparison however the claim does not define one.  It is believed that Applicant is attempting to make a comparison of one diameter relative to the other however the use of “further” would not be necessary in this case which is causing the confusion, the claim could just read - -such that the first diameter contacts the roller on a radially inward side and the second diameter contacts the roller on a radially outward side.
Claim 15 recites the limitation "the grinding surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The grinding surface is first set forth in claim 13 however claim 15 depends from claim 9, should claim 15 depend from claim 13?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai, USP 6,767,134.
Regarding claim 1, Murai discloses a roller (13) for a roller bearing, the roller comprising: a first end surface (13a or right side in figure 1) and a second end surface (left side in figure 1) and a rolling surface (surface making contact with 12a) between the first and second end surfaces, wherein the first end surface has an at least partially ground profile (ground in this case is defining the process used to shape the end, this is a product by process recitation, see mpep 2113, however see column 4, lines 26-32 discussing shaping with a grindstone) having a non-constant curvature (Ra, Rd and Re are all different radii along the curve which are not equal and thus the curvature is non-constant, see column 4, lines 26-60).
Regarding claim 2, Murai discloses that the ground profile is formed at a transition from the first end surface to the rolling surface (forms the corner or curve between the rolling surface and the axially outer most end surface of the roller), and wherein the at least partially ground profile of the end surface merges via a preferably unground (this is a product by process recitation defining how the edge reduction would be formed or in this case not formed, this does not structurally limit the claim since the transition can be formed through any shaping process and the final geometry remain the same, see mpep 2113) edge reduction (the edge reduction is the additional curve from the rolling surface to the rest of the end surface in the instant application, this would correspond to Pe/Re in figure 2) into a profile (portion with Rd and Ra) that is formed on the rolling surface of the roller. 
 Regarding claim 3, Murai discloses that the curvature extends along the radial direction (extends along the radial direction toward or away from the rotational center of the roller).
Regarding claim 8, Murai discloses that the roller includes at least one unground surface region radially inside the ground surface (Murai discloses that the surfaces formed by the elastic grindstone are Ra, Rd and Re, and specifically states it’s the sliding contact region of the roller which contacts the collar 15 that is worked upon, thus the remainder of the roller is not worked upon and is thus not ground, see at least column 4, lines 26-60). 
Regarding claim 9, as best understood, Murai discloses an assembly comprising: a grinding tool (grindstone, see at least column 4, lines 26-32), and a roller (13) according to claim 1, wherein the grinding tool and the roller are rotatable relative to each other and the grinding tool is configured to form the ground profile, and/or wherein the grinding tool and the roller are movable with respect to each other such that the ground profile can be formed (in order to grind a surface with a grindstone there must be relative movement between the stone and the ground surface, thus at the very least the last clause is anticipated by Murai).  
NOTE: the claim is drawn to an assembly of the grinding tool and the final roller product, this is the assumption for examination purposes, this would be present either in any manufacturing tool after the roller is made and prior to ejection from the machine or apparatus making it or could cover the final roller and grinding tool sitting next to each other, however the claim can only be limited to the final product of the roller based on the inclusion of “according to claim 1” and thus cannot be the roller pre-grinding, this causes later confusion with some of the dependent claims and whether or not they are further limiting, defining function or are meant to be method steps or possibly defining something that is not possible or disclosed, see rejection under 35 USC 112(b) above, claims 9-12 are being examined as best understood.
Regarding claim 10, as best understood, Murai discloses that the grinding tool has a profile complementary to the profile to be formed on the roller (the grinding tool in Murai is an elastic grindstone the elastic property allows it to deform and complement the shape of the roller as the final product is produced).
Regarding claim 11, as best understood, Murai discloses that the grinding tool and the roller are disposed with respect to each other such that they interact along a line-shaped contact region (the grinding tool in Murai is an elastic grindstone which is able to flex and confirm to the profile, this would be a line-shaped contact as the stone and roller would not contact at one point, “line-shaped” is not limited to a specific shape and can included straight, curved or other profile of line).
Regarding claim 12, as best understood, Murai discloses that the grinding tool rotates along an axis of rotation, and/or the roller rotates along an axis of rotation, wherein directions of rotation of the axes of rotation are chosen such that in the contact region a counter-movement is carried out, wherein the axis of rotation of the grinding tool and the axis of rotation of the roller enclose an angle (a) that assumes a value between 0° and 90°, in particular between 25° and 75°.  Based on the assumption made above that claim 9 is a grinder tool and final product roller in an assembly these recitations then define a function of the grinding tool and roller, in order to meet a function recitation the device, in this case assembly, must only be capable of preforming the function, see MPEP 2114, in the case of Murai the grinding stone or roller can be moved at any angle relative to each other and rotated in any direction, this can be done by hand.
Regarding claim 16, Murai discloses a method for manufacturing a roller according to claim 1 comprising: providing a grinding tool (providing the elastic grindstone), and rotating the grinding tool and the roller relative to each other to form the ground profile (the tool and the roller would be rotated relative to each other to form the ground profile around the end face of the roller, if the grinding tool has a smaller area then the end of the roller then the tool and/or roller would have to be rotated relative to each other to attack different portions of the end face, if the grinding tool can cover the whole end face to have a grinding acting the two would still have to be rotated relative to each other to perform the grinding action).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai, USP 6,767,134, in view of Ai, WO2018/200324.
Regarding claims 4 and 5, while disclosing a curvature on the end surface of the roller Murai does not disclose a specific shape and thus does not disclose that the curvature is logarithmic [clm 4] or toroidal [clm 5].
Ai teaches a roller where the face is curved (region defined by 152 and 153) with both a logarithmic curvature and also being toroidal (152 and 153 are disclosed as being logarithmic, see paragraph 0046, and the presence of the dimple in the center of the end face makes the shape/curve toroidal.  NOTE: toroidal by definition is “of, related to, or shaped like a torus or toroid, a dimple in the center of a curved surface makes any curved surface toroidal just like the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Murai and use any previously known end face roller shape, including one with a logarithmic or toroidal shape, as taught by Ai, since substituting between different known shapes provides the predictable result of altering the contact footprint of the end face of the roller with flange or rib of the raceway element to alter friction and contact stress (the latter suggested in paragraph 0003 of Ai).  As stated in the background of Ai the invention is related to the contact footprint between the roller and raceway and that modifications are made to this area to alter edge stresses and to manage the contact stress, thus changing between different known shapes to change the contact footprint is not inventive but rather a matter of substituting one known shape for another for the predictable result of adjusting stresses within the bearing as a whole.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murai, USP 6,767,134, in view of Ohtsubo, USP 7,097,678.
Murai, while disclosing the use of a grinding stone/tool, does not disclose the specifics of the tool having a grinding surface that has a coating made of a nickel matrix including embedded particles of cubic boron nitride, and/or diamond, and wherein a grain size of the grinding particles falls in a range between 20 and 100um.
Ohtsubo teaches that a grinding tool can include a grinding surface that has a coating made of a nickel matrix (nickel is coating material, see column 10, lines 52-66) including embedded particles of cubic boron nitride (the abrasive grains are cubic boron nitride), and/or diamond, and wherein a grain size of the grinding particles falls in a range between 20 and 100um (see column 8, lines 58-60) for the purpose of providing a grinding tool with an improved retention force of the grains on the tool (see column 3, lines 62-67).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Murai and use any known grinding tool medium including a grinding surface made with a coating made of a nickel matrix including embedded particles of cubic boron nitride, and/or diamond, and wherein a grain size of the grinding particles falls in a range between 20 and 100um, as taught by Ohtsubo, for the purpose of providing a grinding tool with an improved retention force of the grains on the tool.  It also would have been obvious to one having ordinary skill in the art to select a particular grinding tool with known abrasive medium since substituting between abrasive medium is not inventive.  
Allowable Subject Matter
Claim 6, pending correction for the objection above, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other cited references all relate to curved end faces of rolling elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656